DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jeong et al (US 20150210048).

Jeong teaches a film, formed from biphenyl tetracarboxylic anhydride and phenylene diamine (i.e. BPDA-PDA), cured at 450C (see Table 16 at 0203), which can be  formed by spin-coating method (see 0139). 
Jeong further discloses that curing the composition at a temperature of up to  500° C (see 0089).
In turn, instant Application discloses a polyimide of the same structure, formed at the same conditions (see printed publication, Example 1 and 0095).
In reference to a corresponding limitation of claim 3, Jeong  teaches a decomposition temperature of 400° C to 600° C (see 0090).
Regarding claim 8, Jeong teaches that the polyimide is useful for display substrate preparation (see Abstract).

Jeong fails to teach thermal properties of claims 1-3. 

The claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Since both Jeong and Applicant disclose polyimide films having the same structure and obtained at the same or analogous conditions, they inherently possess the same properties.

Alternatively, it would have been obvious to a person of ordinary skills in the art to  expect the same properties from Jeong’s and Applicant’s polyimide films, since  they have the same structure and obtained at the same or analogous conditions.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hondred et al (Electrothermal Lifetime Prediction of Polyimide Wire Insulation with Application to Aircraft, J.Appl. Polymer Sci, pp 1639-1644, 2013).

Hondred studied electrothermal lifetime of a commonly used polyimide wire insulation material Kapton, which is formed  by the reaction of PMDA and ODA (see Figure 1) , through the use of thermogravimetry (TG) and breakdown voltage testing.
In particular, Hondred teaches the following equation (see page 1642):


    PNG
    media_image1.png
    59
    368
    media_image1.png
    Greyscale

with the correlation found through p(x), the temperature, T, in eq. (14) is defined as the failure temperature of the thermogram, Tf. 10 Since p(x) correlates back to the weight loss in eq. (4), the failure temperature is defined as the temperature at which a corresponding weight loss intersects the slowest heating thermogram.
Equation (14) above is identical to the claimed Equation (1).

In reference to thermal decomposition Activation Energy, Hondred teaches the following equation:

    PNG
    media_image2.png
    86
    402
    media_image2.png
    Greyscale

where the subscripts a and i denote a particular degree of degradation and the particular heating rate of the experiment, respectively. The activation energy at each degree of degradation is calculated by linear regression, plotting ln[bi(da/dT)ai] versus 1/Ta,i for all of the heating rates tested.

Note that Hondred does not apply the equations above to  the claimed polymer. 
However, it would have been obvious to a person of ordinary skills in the art to  apply Hondred’s models to Applicant’s polymer, since the reference uses the same general formulas and studied similar polyimides. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765